Citation Nr: 1225993	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to special monthly pension benefits based on the need for regular aid and attendance for the purposes of accrued benefits due to death of the surviving spouse, to include whether the appellant has eligibility as a child of the Veteran.



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to August 1952.  He died in February 2006 and was survived by his spouse, B.F., who died in February 2007.  The claimants are R.F. and N.B., the surviving children of the Veteran and B.F. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

Although the appellant named on the cover page of this decision is R J. F, as the appellant, the Board notes that he is the representative in the claim currently on appeal.  His sister, N. A. B., is also listed as having interest in the appeal.  The appellants are the surviving children of the deceased Veteran and B.F., the deceased beneficiary in the claim currently on appeal.  

The claimants have not submitted a VA Form 21-22 for Appointment of a Veterans Service Organization, or 21-22a for Appointment of Attorney or Agent as Claimant's Representative.  On May 21, 2012, correspondence received from the American Legion, the Veterans Service Organization appointed to represent the deceased beneficiary, indicated that there was no current appointment of that organization to represent the claimants in the current appeal.  Accordingly, the claimants are recognized as proceeding pro se in this appeal.  See 38 C.F.R. § 14.631(c) (2011).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appeal.  Review of the documents therein reveals that they are duplicative or otherwise irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  B.F. was the surviving spouse of the Veteran who died on February [redacted], 2006.

3.  The surviving spouse submitted a claim for entitlement to special monthly pension based on the need for regular aid and attendance on April 10, 2006. 

4.  The surviving spouse died on February [redacted], 2007, during the pendency of her claim for special monthly pension based on the need for regular aid and attendance at the RO.

5.  The surviving spouse was granted special monthly pension based on the need for regular aid and attendance in a July 2007 rating decision by the Detroit, Michigan, RO.  

6.  The appellants, who are the deceased Veteran's and the beneficiary's children, are over the age of 18 years, are married, and are not shown to have been permanently incapable of self-support before reaching the age of 18 years.


CONCLUSION OF LAW

The appellants are not proper claimants for any accrued VA pension benefits due the decreased beneficiary; there is no legal basis for payment of accrued benefits.  38 U.S.C.A. §§ 5121, 5122 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.57, 3.1000 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In this case, the notice described above is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Board acknowledges that the claimants have indicated that they, together with insurance and the deceased Veteran's retirement funds, paid for expenses associated with the beneficiary's last sickness and burial.  Although the claimants have not been provided formal VCAA notice described above, despite repeated requests that they submit documentation of any unreimbursed expenses associated with any debts or medical expenses pertaining to B.F.'s last sickness and burial, the requested evidence has not been received.  Additionally, in April 2009, the claimants stated that they were not seeking reimbursement for such expenses, however, they were seeking entitlement to the aid and attendance benefits granted in the July 2007 rating decision dating from the date that B.F. filed such claim on April 10, 2006 until the date of her death on February [redacted], 2007. 

Thus, for the reasons stated above, the Board finds that a remand is unnecessary to ensure that compliant VCAA notice was provided to the claimants and that they were aware of the evidence necessary to substantiate the claim.  Indeed, the July 2009 Supplemental Statement of the Case explicitly stated that the claim could be reconsidered following submission of a detailed list of any unreimbursed expenses associated with the debts, last sickness, and burial of B.F.  To date, no further evidence or correspondence has been received from the claimants. 

Factual Background 

Historically, in April 10, 2006, VA received a claim from the Veteran's surviving spouse, B.F., for entitlement to special monthly pension based on the need for regular aid and attendance.  B.F. died on February [redacted], 2007 during the pendency of her claim at the RO.  Thereafter, prior to the RO's receipt of notification of B.F.'s death, a July 2007 rating decision granted B.F.'s claim for entitlement to special monthly pension based on the need for regular aid and attendance, effective April 10, 2006, the date of claim.  In August 2007, the RO received notice from the Social Security Administration that B.F. had passed away in February 2007.  There is no indication that any benefits were paid to B.F. following the July 2007 rating decision that granted her claim.  In an August 2007 letter, the RO notified B.F.'s estate that effective August 2, 2007, processing of the grant of special monthly pension benefits based on the need for regular aid and attendance was terminated due to its receipt of notification of B.F.'s death.  

In August 2007, the claimants, R.F. and N.B., who are the surviving children of the deceased Veteran and B.F., submitted a claim essentially asserting that since aid and attendance pension benefits were payable to the beneficiary, B.F., as a result of the July 2007 rating decision, B.F.'s estate is entitled to the amount of benefits payable from the date of VA's receipt of her claim on April 10, 2006, until the date of her death on February [redacted], 2007.  In September 2008, the claimants stated that although B.F. had passed on, her estate should still receive the benefits due to her as a result of the Veteran's combat service.  They stated that VA's tardy processing of B.F.'s claim should not change that fact.  They asserted that their claim was for a survivor's benefit, not a death benefit.  

In a January 2009 deferred rating decision, the RO directed that development for a claim for accrued benefits due to the person who paid for B.F.'s last expenses and burial be completed.  In April 2009, the claimants submitted an Application for Accrued Amounts Due a Deceased Beneficiary (VA Form 21-601) which questioned whether B.F.'s estate was ineligible to receive benefits due to her as a result of the July 2007 rating decision because she passed away during the pendency of her claim.  They stated that prior to B.F.'s death, they provided her with financial assistance.  They stated that all expenses of B.F.'s last sickness and burial were covered by insurance, the deceased Veteran's retirement, and by themselves and that all of her debts were paid on time by them.  They stated that this claim was not for support with expenses associated with B.F.'s last sickness and burial, but it is for the months of aid and attendance benefits due to her from being homebound and eligible for benefits due to the Veteran's combat service.  They stated that they submitted evidence supporting that B.F. was homebound and of her monthly debts a long time ago.  They stated that they know that the benefit claimed is intended for the living and not for surviving children, but that they feel that B.F.'s estate is entitled to the benefit as an entitlement for the Veteran's combat service.  Thus, the claimants essentially argue that this claim is not for accrued benefits, but rather, a claim by B.F.'s estate for aid and attendance benefits granted to her as a surviving spouse of the Veteran in July 2007 following her death and dating from April 10, 2006 until her death on February [redacted], 2007.  

Analysis

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).  Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a).  Accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000 (a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1003(a).

The term "child" is as defined in 38 C.R.F. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction at the time of the payees death.  38 C.F.R. § 3.1000(d)(2).  

Regarding whether the claim in this case is one for accrued benefits, the Board finds that it is.  The Board notes that in Wilkes, the Court of Appeals for Veterans Claims (Court) held that an award for retroactive disability compensation and special monthly compensation benefits, although paid in a lump sum for retroactive payment, are nevertheless considered to be "periodic" monetary benefits as defined in 38 U.S.C. § 101(13) (defining "compensation" to mean, inter alia, "a monthly payment made by the Secretary to the veteran because of a service-connected disability").  Wilkes v. Principi 16 Vet. App. 237, 242 (2002).  Similarly, in this case, had B.F.'s claim for aid and attendance pension benefits been awarded during her lifetime, she too would have been awarded a retroactive lump sum payment dating since the date of her claim, in addition to monthly payments during her lifetime thereafter.  See 38 U.S.C. § 101(15) ("pension" means a monthly or other periodic payment made by the Secretary . . . to a veteran . . . or to a surviving spouse . . . because of the non-service-connected death of the veteran).  Thus, the Board finds that the issue on appeal has been correctly characterized as a claim for accrued benefits pursuant to 38 C.F.R. § 3.1000 and 38 U.S.C.A. § 5121.

Thus, having determined that the claim at issue is for accrued benefits, the Board must now determine whether the claimants or B.F.'s estate are entitled to receive accrued benefits under that section.  The Board finds, however, that neither of the claimants, nor B.F.'s estate, fall within a specifically enumerated category of recipients under 38 U.S.C.A. § 5121.  Specifically, the claimants do not assert, nor does the evidence of record otherwise suggest, that at the time of B.F.'s death, either claimant was an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age or an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction.  Thus, neither claimant may be considered the beneficiary for purposes of entitlement to accrued benefits and they are not entitled to accrued benefits as they are not persons eligible for payment.  38 U.S.C.A. §§ 101(4), 5121; 38 C.F.R. §§ 3.57(a), 3.1000. 

Moreover, as previously stated, although the claimants have indicated that they have paid unreimbursed medical and burial expenses related to B.F.'s last sickness and burial, they have explicitly stated that they are not seeking reimbursement for such expenses.  Although the appellants further stated that records of B.F.'s monthly debts and of her housebound status were submitted to VA long ago, despite multiple requests for evidence of any unreimbursed expenses bore by themselves pertaining to B.F.'s last sickness and burial, no evidence of such expenses has been received.  Indeed, while a list of monthly pharmaceutical expenses was received in April 2006, in addition to a January 2006 statement from a physician indicating that B.F. was housebound at that time, the claimants have not submitted any evidence or documentation confirming that they personally paid and were not reimbursed for such expenses.  Moreover, statute permitting a claimant to apply for accrued benefits payable to the Veteran's surviving spouse at the time of the spouse's death places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits could be properly made.  See Caranto v. Brown, 4 Vet. App. 516 (1993).  In this case, the claimants were repeatedly requested to submit evidence of this fact, however, none has been received.  Thus, the evidence does not show that the claimants are eligible for payment of accrued benefits for unreimbursed medical and burial expenses related to B.F.'s last sickness and burial and the claimants are not eligible to receive accrued benefits.  See 38 U.S.C. 5121(a)(5).  

The Board has also considered the argument of whether B.F.'s estate is entitled to benefits granted to her as a surviving spouse after her death but effective from the date of her claim for benefits, received by VA on April 10, 2006, until the date of her death on February [redacted], 2007.  However, there is no suggestion or indication that 38 C.F.R. § 3.1000 or 38 U.S.C.A. 5121, which pertain to payment of certain accrued benefits upon death of a beneficiary, give a surviving spouse the right to seek compensation after his or her death or allows for the estate to continue to press the claim for a benefit that the surviving spouse sought but had not yet been awarded before death.  Legislative research also shows that this argument is not likely supported by congressional intent.  Indeed, the Board finds that it is unlikely that Congress would have given veterans less benefits under the parallel veterans' disability benefits statute, which terminated veterans' claims at death.  

The Board appreciates the fact that in reality B.F., and possibly her estate, would have received benefits had she not died prior to not only the issuance of the July 2007 rating decision granting her claim, but she must also have been alive at the time of issuance and receipt of the check for retroactive benefits awarded by that decision and at the time of negotiation of that check.  See 38 U.S.C. §§ 5121, 5122; 38 C.F.R. § 3.1000; Wilkes v. Principi, 16 Vet. App. 237, 242-243 (2002) (electronic transfer to deceased payee's account six days after payee's death did not constitute "receipt" by the payee for purposes of 38 U.S.C.A. § 5122).  Here, however, B.F. passed away prior to the grant of benefits on her claim in July 2007.  Review of relevant rules and regulations governing payments of VA benefits following the death of the payee do not indicate or otherwise suggest that B.F.'s estate is entitled to a benefit that B.F. sought but had not yet been awarded before she died.  

Finally, the Board acknowledges that the claim for accrued benefits due to a deceased beneficiary may also be inferred as a request by the claimants to be substituted as the claimant for the purposes of processing B.F.'s claim to completion.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), (substitution in case of death of a claimant who dies on or after October 10, 2008).  VA published a proposed rule on substitution, on February 15, 2011.  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule).  However, given that B.F. died in February 2007, prior to the effective date stated in published proposed rule that pertains to a request for substitution, the Board finds that the claim cannot be construed as an inferred request for substitution.  As such, the Board finds that the issue of substitution is not applicable in this case. 

For the reasons stated above, the Board finds that the claim for accrued benefits must be denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, entitlement to accrued benefits must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Although the Board sympathizes with the claimants and the particular circumstances of the claim; the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  There is no legal basis for a grant of this claim, and it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits due to death of the surviving spouse, B.F., is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


